PER CURIAM
Defendant was convicted on two counts of attempted rape, ORS 161.405; ORS 163.375, one count of sexual abuse in the first degree, ORS 163.427, and one count of attempted sexual abuse in the first degree. ORS 161.405; ORS 163.427. He contends that the court erred in the consecutive sentence imposed for Count 2, attempted rape, because it used the incorrect criminal history category. The state concedes that the court was incorrect in using category E. We accept the state’s concession.
Convictions affirmed; remanded for resentencing on Count 2.